GUY, J.
The action against the defendant Rabinowitz is based upon a written contract for conditional sale of personal property, and comes-within the prohibition of section 139 of the Municipal Court Act, Laws-1902, p. 1533, c. 580. The Municipal Court had therefore no jurisdiction of this cause of action against the said defendant. As to the-defendant Riesser, there is an entire failure of proof on the part of the plaintiff as to any act on the part of said defendant constituting a conversion of the property in question, and positive proof by said defendant, corroborated by another witness, that said property was never in the possession of the defendant Riesser.
The judgment is therefore reversed, and the complaint dismissed as to both defendants, with costs to the appellant in this court and the court below. All concur.